Title: To George Washington from Major General William Heath, 19 January 1777
From: Heath, William
To: Washington, George



Dear General,
William’s Tavern [N.Y.] Jany 19th 1777

I have just received the honor of yours of the 14th & 17th Inst.
Yesterday morning about Sunrise our Troops in Three Divisions arrived in the Neighbourhood of Fort Independence—the Right Division by the Albany Road, the Centre by Stephen Ward’s, & the left by

East Chester—Upon our Approach the Enemy fled to Fort Independence; leaving 15 Muskets at one place & Ten at another, besides Blankets &c.
I summoned the Fort to surrender—I have taken the Liberty to enclose a Copy—The Answer to the Summons was verbal, and in Substance, that as the Americans were excepted, that they altho’ Britons had no Answer to return—they afterwards fired a number of Cannon at us from the Fort which we returned.
We are just informed by Two Deserters from the Fort, that the Garrison—consists of about 350 Men—that the last night they had a Twelve pounder sent to the Fort—And that General Agnaw moved up yesterday with his Brigade & took post, at the Northermost woody Hill between Fort Washington & Kingsbridge and about 1200 Hessians near the Fort—between Two & Three Hundred Hessians are in the Houses just over the Bridge.
We took one Light Horse-man with Horse &c. compleat, & one Soldier, & have had one man killed by a Cannon Ball this day—Tomorrow we intend to make an Attack upon the Hessians at the Bridge, if they should not be reinforced—they have Two Pieces of Cannon well posted—Our Troops are all Militia, and altho’ perhaps as good as any Militia, yet they are not disciplined—Our Numbers are about 3000, but they begin to go home already—the want of Covering, the Weather Cold &c. causes many Complaints—much will depend on the Success of our Attack tomorrow.
I have approved of the Sentence of the Court Martial on Strang, & have ordered him to be executed on Wednesday next at Eleven O’Clock before noon.
A Hessian Major Son of One of their Generals commands Fort Independence. I have the honor to be Very respectfully your Excellency’s Most Humble Servant

W. Heath

